139 Ga. App. 364 (1976)
228 S.E.2d 386
THOMAS
v.
THE STATE.
52456.
Court of Appeals of Georgia.
Submitted July 13, 1976.
Decided July 16, 1976.
Jesse DuBose, for appellant.
Claude N. Morris, District Attorney, for appellee.
CLARK, Judge.
Defendant entered guilty pleas to each of three burglary charges lodged against him. He was sentenced by the trial judge to three years for each offense to be served consecutively. Defendant's sole enumeration of error asserts that the sentences imposed were "unreasonable" in view of the nature of the crime.
This court is not empowered to modify a sentence which is within the statutory limits and lawfully imposed. See McCullough v. State, 11 Ga. App. 612, 618 (6) (76 S.E. 393); Code §§ 27-2502, 27-2503, 27-2510. Since defendant has urged no legal basis for a reversal of the judgment of *365 sentence, this court will not disturb the trial judge's discretion in this matter. We note, however, that the procedures established by Ga. L. 1974, pp. 352, 358, codified as § 27-2511.1 regarding the review of sentences offer an available remedy to defendant's claim of excessive harshness.
Judgment affirmed. Bell, C. J., and Stolz, J., concur.